Citation Nr: 0203766	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-09 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Christopher A. Somers, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1945 to 
August 1946, and from August 1948 to November 1970.  His 
death occurred in May 1998.  The appellant is the surviving 
spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1999 rating decision in which 
the RO denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement in January 2000 and 
a statement of the case (SOC) was issued in February 2000.  
The appellant submitted a substantive appeal in April 2000, 
with no hearing requested.  In March 2001, the case was 
Remanded by the Board for additional development of the 
evidence.

The issue pertaining to accrued benefits is the subject of 
the Remand portion of this decision.


FINDINGS OF FACT

1.  In August 1998, the appellant filed a claim for 
entitlement to service connection for the cause of the 
veteran's death.  

2.  The veteran died in May 1998, at age 69, due to an 
immediate cause of acute circulatory shock, and significant 
conditions of acute renal failure, pneumonia, squamous cell 
carcinoma, lung carcinoma, and chronic obstructive pulmonary 
disease (COPD).

3.  In his lifetime, the veteran was service-connected for 
left-eye surgical aphakia and a left inguinal hernia.

4.  The veteran served in Vietnam from July 1965 to December 
1965.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001) (to be codified as amended at 
§ 38 U.S.C. § 1116); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service personnel records indicate that the veteran served in 
Vietnam from July 1965 to December 1965.  Service medical 
records are negative for complaints, treatment, or diagnoses 
of any respiratory disorders.

An October 1982 VA examination report, provided in connection 
with an unrelated claim, indicates that the veteran's 
respiratory system was normal upon physical examination.  The 
examiner reported that the "[c]hest is symmetrical, breasts 
are negative, pulmonary expansion and breathing sounds are 
normal."

Prior to his death, the veteran filed a March 1998 claim of 
entitlement to service connection for cancer of the right 
lung and identified Lee Hospital as a source of relevant 
treatment.  The RO subsequently requested treatment records 
from Lee Hospital.  However, in July 1998, the RO was 
informed that the veteran had deceased.

According to death certificates received from state and local 
authorities, the veteran died on May [redacted], 1998, at Lee 
Hospital.  The immediate cause of death was described as 
acute circulatory shock.  Acute renal failure, pneumonia, 
squamous cell carcinoma, right- and left-lung carcinoma, and 
chronic obstructive pulmonary disease (COPD) were listed as 
other significant conditions.  The state death certificate 
noted that no autopsy was performed.

At the time of his death, the veteran was service-connected 
for left eye surgical aphakia, evaluated as 30 percent 
disabling, and for a left inguinal hernia, evaluated as 10 
percent disabling.

The appellant filed a claim for, inter alia, dependency and 
indemnity compensation (DIC) in August 1998.  The appellant 
indicated that the veteran "had agent orange."  

In November 1998, the deceased veteran's treatment records 
were received from Lee Hospital, dating back to March 1998.  
In March 1998, the veteran was seen in the emergency room and 
diagnosed with a tumor of the right lung.  Upon providing 
personal history, the veteran explained that he was an ex-
smoker.  During  a follow-up examination, the veteran denied 
any history of, inter alia, lung problems.  He was also 
diagnosed with hepatomegaly, probably secondary to 
metastases, and hypoxia with acute respiratory failure.  
(Hepatomegaly is enlargement of the liver.  Hypoxia is the 
reduction of oxygen supply to tissue.  Dorland's Illustrated 
Medical Dictionary 809, 869 (29th ed. 2000)).  The veteran 
was subsequently hospitalized for a month.  He was found to 
have a right lung tumor with collapse of the lung, and 
radiation treatment was recommended upon findings of squamous 
cell carcinoma.  The April 1998 hospitalization summary 
reported discharge diagnoses of, inter alia, squamous cell 
carcinoma of the right lower lobe, acute respiratory failure, 
pneumococcal pneumonia, atelectasis, anemia, and hypotension.  
(Atelectasis is the collapse of a lung.  Dorland's 
Illustrated Medical Dictionary 166 (29th ed. 2000)).  The 
veteran underwent radiation treatment for cancer.  The 
veteran was hospitalized again in April 1998, with consistent 
diagnoses.  In May 1998, he was diagnosed with septic shock.  
The veteran's terminal discharge report listed the following 
diagnoses on death:  septic shock, acute renal failure, 
pneumonia, carcinoma of the right lobe, COPD, congestive 
heart failure, anuria, and anemia.

By Board decision of March 2001, the appellant's claim was 
remanded to the RO for additional development.  Pursuant to 
Board instructions, the RO contacted the appellant in April 
2001 to inform her of its duty to assist under the Veterans 
Claims Assistance Act of 2000, and obtain the names and 
addresses of medical care providers who treated the veteran 
for any respiratory disorders post-service.  There is no 
response to the RO's inquiry of record.  In August 2001, the 
RO requested that a medical opinion be provided as to whether 
the veteran's lung cancer or COPD developed during service or 
whether it was manifested within 30 years of his discharge 
from service.  

In September 2001, a VA examiner stated the following, 
concerning the veteran's fatal COPD:

"There is . . . documentation that the patient 
was an ex-smoker, that he had stopped smoking six 
months prior to that hospital admission in 1998.  
[C]oncerning [COPD], . . . agent orange could 
have been a contributory factor, but the number 
one cause of [COPD] is smoking.  [T]here is no 
information documenting the patient's degree of 
smoking.  Also of note, there is no documentation 
of pulmonary function testing that would verify 
the patient's [COPD] and the severity of his 
[COPD]."

He further opined that "there is not enough documenting 
evidence to support that the cancerous process was brought on 
by his military service or agent orange, however, the 30 year 
limitation is certainly an arbitrary factor . . .with no 
knowledge of when the cancer was first diagnosed."

II.  Analysis

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  38 U.S.C.A. § 1310 (West 1991); see 
Darby v. Brown, 10 Vet. App. 243, 245 (1997); Hanna v. Brown, 
6 Vet. App. 507, 510 (1994).  A veteran's death will be 
considered service connected where a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (2001).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  To be 
a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c).  

In the determination of whether a disability is "service-
connected," the following statutes and regulations apply.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303.  Service incurrence or aggravation of carcinoma may 
be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  If a chronic disease is shown as such in service (or 
within the presumptive period under § 3.307), subsequent 
manifestations of the same chronic disease at any later date 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required only where a condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Id.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

Presumptive service connection may be available for veterans 
who served in Vietnam and were subsequently found to suffer 
an enumerated disease process, presumably due to herbicide 
exposure.  In this regard, the Board notes that Veterans 
Education and Benefits Expansion Act of 2001 has amended 
38 U.S.C.A. § 1116 to provide a presumption of exposure to 
herbicide agents for all veterans who had the requisite type 
of service in the Republic of Vietnam, in the absence of 
affirmative evidence establishing that the veteran was not 
exposed to any such agent during that service.  Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001) (to be codified as amended at 
§ 38 U.S.C. § 1116(f) (thus invalidating the holding of 
McCartt v. West, 12 Vet. App. 164 (1999) that statutory and 
regulatory provisions then in effect mandated that the 
presumption of exposure to herbicides applies only to those 
who both served in Vietnam and developed an enumerated 
disease.)).  For presumptive herbicide-exposure and service 
connection purposes, the requisite type of Vietnam service is 
"active military, naval, or air service, served in the 
Republic of Vietnam . . . during the period beginning on 
January 9, 1962, and ending on May 7, 1975."  Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. at ___ (2001) (to be codified as amended 
at § 38 U.S.C. § 1116(a)(1)(A)).  

Furthermore, the Veterans Education Benefits Expansion Act of 
2001 has amended 38 U.S.C.A. § 1116 to provide that 
respiratory cancers becoming manifest to a degree of 
disability of 10 percent or more shall be considered to have 
been incurred in or aggravated by the requisite Vietnam 
service, with no time limit imposition.  Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. at ___ (2001) (to be codified as amended at § 38 U.S.C. 
§ 1116(a)(1)(A)); see 38 C.F.R. § 4.97, Diagnostic Codes 
(DCs) 6819, 6820.  The Board deems the amendments to 
38 U.S.C.A. § 1116 more favorable than pre-existing law.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) ("Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
[appellant] will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.").

Following a complete review of the claims folder, the Board 
finds that service connection for the cause of the veteran's 
death is warranted on the basis that the veteran's fatal lung 
cancer was due to his herbicide exposure in service.  See 
38 U.S.C.A. § 1310; Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001); 
38 C.F.R. § 3.312.  Service personnel records indicate that 
the deceased veteran served in Vietnam from July 1965 to 
December 1965.  There is no contrary evidence of record.  
Therefore, the deceased veteran is presumed to have been 
exposed to herbicide agent for purposes of establishing 
service connection.  Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. at __ 
(to be codified as amended at § 38 U.S.C. § 1116(f)).  
Furthermore, the deceased veteran's malignant lung cancer 
falls within the category of enumerated diseases, 
specifically respiratory cancer, for which the presumption of 
service connection applies.  Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. at ___ 
(2001) (to be codified as amended at § 38 U.S.C. 
§ 1116(a)(1)(A)); see 38 C.F.R. § 4.97, DC 6819 (malignant 
neoplasms of the respiratory system are evaluated as 100 
percent disabling).

Clearly, lung cancer caused or contributed substantially and 
materially to the veteran's death.  38 C.F.R. § 3.312(c).  
The veteran was diagnosed with squamous cell carcinoma of the 
right lower lung two months prior to his death, and lung 
cancer was listed in the deceased veteran's terminal 
discharge report and in death certificates.  Therefore, the 
Board concludes that lung cancer, as a consequence of 
herbicide-agent exposure in service, was a contributory cause 
of the veteran's death.  See generally, Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. at 976; 38 C.F.R. § 3.312.

As a final matter, the Board notes that during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
has redefined the duty to assist the appellant regarding her 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (current version at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001)).  The 
Veterans Claims Assistance Act of 2000 revised section 5103 
to impose on VA, upon receipt of a complete or substantially 
complete application, a duty to notify the appellant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  The new law also 
provides that VA shall make reasonable efforts to assist an 
appellant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (a)(1); see also the implementing 
regulations at 66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) 
(to be codified at sections including 38 C.F.R. §§ 3.102, 
3.159 and 3.326).  In view of the decision in this case, it 
is unnecessary to discuss whether the requirements of this 
new Act were complied with.  Moreover, any development not 
properly accomplished by the RO on the issue before the Board 
would be harmless error in view of the decision in this case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing burdens on 
VA with no benefit flowing to the claimant).


ORDER

Service connection for the cause of the veteran's death is 
granted based on the provisions of the Veterans Education and 
Benefits Expansion Act of 2001. 


REMAND

There is a pending issue of entitlement to accrued benefits.  
In this regard, a notice of disagreement was filed as to this 
matter, but no statement of the case was issued.  According, 
this issue is being Remanded as follows:

The RO should issue the appellant a 
Statement of the Case on the issue of 
Entitlement to Accrued benefits.  In the 
event the decision is unfavorable, she 
and her attorney are notified of the need 
to file a timely substantive appeal.

The purpose of this REMAND is to afford procedural due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The Board hereby informs the veteran and his representative 
of the veteran's right to submit additional evidence and 
argument in support of the issue on appeal.  See 
Kutscherousky v. West,  12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
	

		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

